DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 March 2022 has been entered.
Response to Amendment
Claims 1-7 remain pending in the application.  Applicant's amendments to the Claims have overcome each and every rejection previously set forth in the Final Office Action dated 8 November 2021. Upon further consideration, the existing prior art of record is interpreted to teach the newly added limitations as explained in detail below.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “closely” in line 7 of claim 1 is a relative term which renders the claim indefinite. The term “closely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this claim, the term "closely" describes the attachment of the second thread-free straight section and the first thread-free straight section; however, what one of ordinary skill in the art might consider to be close, another having ordinary skill in the art might not.  Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention.  See 2173.05(b)IV.
	Claims 2-7 are rejected for depending from indefinite claim 1.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borderes (FR 885,826).
Regarding claim 1, Borderes, as indicated by the references herein and the annotated figure below, teaches a flow emitter (fig. 3) comprising: 
a first housing (C3) including a first thread portion (fig. 3); the first thread portion including a first thread section and a first thread-free straight section connected with the first thread section; 
a second housing (B3) including a second thread portion (fig. 3); the second thread portion including a third thread section corresponding with the first thread section of the first thread portion of the first housing and a second thread-free straight section being connected with the third thread section and closely attached to the first thread-free straight section; the second housing connecting the first housing while the third thread section of the second thread portion of the second housing engaging with the first thread section of the first thread portion of the first housing; 
a spiral passage defined between the third thread section of the second thread portion of the second housing and the first thread section of the first thread portion of the first housing; 
a first passage formed on the first housing and communicating with the spiral passage; and 
a second passage (H4) formed on the second housing and communicating with the spiral passage (fig. 3) via at least one orifice radially formed on the second thread portion; 
wherein the first thread section of the first thread portion defines a diameter which increases in a direction away from the first passage (fig. 3 - the diameter of the first thread portion increases from the root of the first thread to the crest of the first thread); 
wherein the third thread section of the second thread portion defines a diameter which increases in the direction away from the first passage (fig. 3 - the diameter of the third thread section is less than the diameter of the fourth thread section);
wherein the water flows from the second passage through the orifice to the spiral passage, and then enters the first passage for water distribution (fig. 3);
wherein the first thread section is provided with a plurality of crests (fig. 3), and the diameter of the first thread section of the first thread portion is defined by the plurality of the crests of the first thread section (fig. 3 - the crests form part of the inner surface of the first thread section; therefore, they must define the diameter at those portions), and 
wherein the third thread section is provided with a plurality of crests (fig. 3), and the diameter of the third thread section of the second thread portion is defined by the plurality of the crests of the third thread section (fig. 3 - the crests form part of the outer surface of the third thread section; therefore, they must define the diameter at those portions).

    PNG
    media_image1.png
    484
    733
    media_image1.png
    Greyscale

Regarding claim 2, Borderes teaches the flow emitter described regarding claim 1, and further wherein each of the plurality of crests of the third thread section of the second housing defines a crest height, and the first thread section of the first housing defines a root with a thread depth; the crest height of the third thread section of the second housing is less than the thread depth of the first thread section of the first housing, and the spiral passage is formed between the crest of the third thread section of the second housing and the root of the first thread section of the first housing, as indicated in the annotated figure.
Regarding claim 3, Borderes teaches the flow emitter described regarding claim 2, and further wherein the first housing includes an end member, a circumference member bordering a periphery of the end member, a tubular head extending from an exterior face of the periphery of the end member in a direction away from the end member, and an exterior thread bore extending from an interior face of the periphery of the end member in the direction away from the end member; the first passage is formed in the tubular head, the first thread portion is formed on the exterior thread bore, the second housing includes a flange retaining against an end of the exterior thread bore of the first housing; the second thread portion extends from the flange in a direction away from the flange, as indicated in the annotated figure.
Regarding claim 4, Borderes teaches the flow emitter described regarding claim 1, and further wherein the first housing includes an end member, a circumference member bordering a periphery of the end member, a tubular head extending from an exterior face of the periphery of the end member in the direction away from the end member, and an exterior thread bore extending from an interior face of the periphery of the end member in a direction away from the end member; the first passage is formed in the tubular head, the first thread portion is formed on the exterior thread bore, the second housing includes a flange retaining against an end of the exterior thread bore of the first housing; the second thread portion extends from the flange in a direction away from the flange, as indicated in the annotated figure.
Regarding claim 5, Borderes teaches the flow emitter described regarding claim 1, and further wherein the first thread portion of the first housing is a thread bore (fig. 3); the thread bore defines a diameter (fig. 3), and an end communicating with the first passage (fig. 3); the first thread section is formed on the thread bore (fig. 3); the second thread portion of the second housing is a thread axle with a diameter (fig. 3); the third thread section is formed on the second thread portion (fig. 3).  
Regarding claim 6, Borderes teaches the flow emitter described regarding claim 5, and further wherein the diameter of the first thread portion increases gradually in the direction away from the first passage and tapers off (fig. 3 - the diameter of the first thread portion increases from the root of the first thread to the crest of the first thread); the diameter of the second thread portion increases gradually in the direction away from the first passage and tapers off (fig. 3 - the diameter of the third thread section is less than the diameter of the fourth thread section).
Regarding claim 7, Borderes teaches the flow emitter described regarding claim 6, and further wherein the first housing includes an end member, a circumference member bordering a periphery of the end member, a tubular head extending from an exterior face of the end member in the direction away from the end member, and an exterior thread bore extending from an interior face of the end member in the direction away from the end member; the first passage is formed in the tubular head, the first thread portion is disposed on the exterior thread bore, the second housing includes a flange retaining against an end of the exterior thread bore of the first housing; the second thread portion extends from the flange in the direction away from the flange, as indicated in the annotated figure.
Response to Arguments
Applicant' s arguments have been considered but are moot because the arguments do not apply to the interpretation of Borderes being used in the current rejection; therefore, Borderes is interpreted to teach each and every limitation of amended claim 1, as explained in the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752